PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/660,713
Filing Date: 22 Oct 2019
Appellant(s): CHOU et al.



__________________
 Ronald O. Neerings
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/18/2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

No withdrawn rejections.

No new grounds of rejection.













(2) Background information 
Instant application Chou et al to 16/660,713 discloses a semiconductor package that comprises a semiconductor chip and a lead frame such that a surface of the semiconductor chip is exposed to an exterior of the package due to a lack of mold compound covering the surface. This improves the heat dissipation characteristics of the semiconductor chip. The lead frame of the package has recessed and non-recessed portions to prevent solder shorting in the package.

    PNG
    media_image2.png
    346
    729
    media_image2.png
    Greyscale

Prior art reference Kuraishi et al (US 5,859,471) discloses in Figs 9A-9D various forms of a molded semiconductor chip connected to a lead frame that has been plated selectively (creating non-recessed and recessed areas on the lead frame) to provide robust leads that are exposed to the exterior of the package. Fig 9B of Kuraishi specifically discloses a semiconductor chip that has an exposed surface to the exterior thus improving the heat dissipation of the package.

    PNG
    media_image3.png
    193
    538
    media_image3.png
    Greyscale

(3) Response to Argument
Appellants have argued that the previously applied prior art rejections to independent claims 1 and 10 under 35 U.S.C § 102(a)(1) using U.S. Patent 5,859,471 to Kuraishi et al (hereinafter Kuraishi) is a flawed rejection. More specifically, Appellants have argued that the claimed featured are not disclosed in and are not anticipated by the cited prior art.
The Examiner respectfully traverses the Appellants’ arguments, more specifically:
35 U.S.C § 102(a)(1) rejections:
Claim 1
Appellant argues (Brief page 8, paras 1 and 2) that the rejection of Claim 1 over Kuraishi is improper because Kuraishi does not disclose the limitations “a first pad coupled to the first row od leads” and “a second pad coupled to the second row of leads”. Appellant specifically argues that  (a) “Examiner’s determination as Kuraishi uses the term “pad” 25 times in the entire patent. Each occurrence of the term “pad” is associated with “bond-pad”. No association of the term “pad” in Kuraishi is made to lead 18 and/or lead 20”.  (b) “But even if, arguendo, one could argue that Examiner’s identification of 20/18 on the left of Examiner’s annotated Fig. 9B (OA dated 06/16/2021, mid-page) is a pad, it is an individual pad 20/18 that is not coupled to any other individual pad 20/18. As individual “pads” 20/18 are individual and not connected to each other, “pads” 20/18 are not “coupled to each other” much less “coupled to a row of leads”. As such, Kuraishi fails to teach or suggest, “a first pad coupled to the first row of leads”, as required by Claim 1. Examiner’s determination is supposition not supported 

In response, the Examiner respectfully disagrees. Relevant figures of Kuraishi are annotated for convenience below.

    PNG
    media_image4.png
    208
    734
    media_image4.png
    Greyscale


	
    PNG
    media_image5.png
    318
    745
    media_image5.png
    Greyscale

	Part of the note mentioned in page 3 of Final Office action dated 6/16/2021 and applicable to all claims in the Office action:
	For further clarification: Examiner specifically notes that in the Examiner's mark-up for Claim 1, the metal structure (a part of 20 and 18) shown within the square is being used to read on the first pad (on the left side of Fig 9B) and second pad (right side of Fig 9B) and not the intersection of 20 and 18. The metal structures 20 as shown below in the mark-up that is exposed are being used to read on the limitation “first row of leads” on the left and “second row of leads” on the right side of Fig 9B.

Please note that the argument and response for second pad and second leads in claim 1 is not being repeated since it is the same argument as for first pad and first leads. Response to arguments would apply to both first pad and second pad.
In response to section (a) of the argument above, Examiner notes that the limitation “pad” in semiconductor arts is interpreted broadly per MPEP 2111 and 2111.01 to mean “a conductor/metal structure enabling electrical contact”. Thus, the portion marked by a square in the Examiner’s mark-up above is being used to read on the limitation “pad”. Similarly, the limitation “lead” is being interpreted broadly per MPEP 2111 and 2111.01 to mean “a conductive structure that enables electrical contact”. Additionally, the claim does not recite thickness or other structural aspects of the “pad” and any structural differences between pads and leads. Hence, one of ordinary skilled in the art would choose the square area of the metal structure 20/18 as noted in the mark-up to read on the limitation “pad” and the portion 20 marked above as a “lead”. It is common knowledge in semiconductor arts that “pad” is a term used for a structure that enables electrical contact and could be of many shapes and sizes. Claim also does not specify if both the “lead” and “pad” are formed from a single piece of metal or belong to separate pieces of metal that are joined for enabling the electrical contact.

 In response to section (b) of the argument above, the limitation “coupled” in the claims is being interpreted broadly per MPEP 2111 and 2111.01 to include "direct coupling" (no intermediate materials, elements or space disposed there between) and "indirect coupling" (intermediate materials, elements or space disposed there between).
Furthermore, the claim does not recite a “direct coupling” or direct/physical contact between the first/second rows of leads and the first/second pads. Thus, Kuraishi discloses that the first/second rows of leads (20 on the left side of Fig 9B and 20 on the right side of Fig 9B) are coupled (indirectly, thermally, mechanically) to the first/second pads (18/20: see mark-up that illustrates inner leads 18 and a portion of 20 indicated by the square area). To further clarify, Examiner points to a top view of a semiconductor package as shown by Kuraishi in Fig 2. As seen from this top view, it can be construed by one of ordinary skilled in the art that the rows of leads on the left side of the package are “indirectly coupled” to the first pad (18/20: shown in the bottom left corner of Fig 2) and the rows of leads on the right side of the package are “indirectly coupled” to the second pad (18/20: shown in the bottom right corner of Fig 2) One of 
Appellant further argues (Brief page 9, para 2) that “Clearly there is no “pad” that is “coupled to a row of leads”, as determined by Examiner….However, MPEP 2111 and 2111.01 do not give Examiner the authority to expand the definition of a term into something it is not. More specifically, a “pad” does not have to be coupled to any other pad, much less a row of pads. Contrary to Examiner’s determination, Fig. 9B does not teach or suggest that any pad 18/20 or 20 is coupled to any other pad 18/20 or 20. As such, Kuraishi fails to teach or suggest, “a first pad coupled to the first row of leads”, “a second row of leads” and “a second pad coupled to the second row of leads, the first and second pads separated by a gap’, as required by Claim 1.”
The Examiner respectfully traverses Appellants’ arguments, more specifically as noted in pages 7 and 8 of this Examiner’s answer, the limitation “pad” in semiconductor arts is interpreted broadly per MPEP 2111 and 2111.01 to mean “a metal structure enabling electrical contact”. Similarly, the limitation “lead” is being interpreted broadly per MPEP 2111 and 2111.01 to mean “a conductive structure that enables electrical contact”. Thus, the portion marked by a square in the Examiner’s mark-up above reads on the limitation “pad”. Thus, the portion of the metal structures 18/20 shown in the mark-up enables electrical contact and reads on the claimed first pad and second pad. Similarly, the limitation “lead” is being interpreted broadly to mean “conductive structure enabling electrical contact” and hence the lead 20 of Kuraishi reads on the claimed “first leads” and “second leads”. Thus, Kuraishi discloses, “a first pad coupled to the first row 
Additionally, the claim does not recite a “direct coupling” or direct/physical contact between the first/second rows of leads and the first/second pads. Thus, Kuraishi discloses that the first/second rows of leads (20 on the left side of Fig 9B and 20 on the right side of Fig 9B) are coupled (indirectly, thermally, mechanically) to the first/second pads (18/20: see mark-up that illustrates inner leads 18 and a portion of 20 indicated by the square area). One of ordinary skilled in the art would readily recognize that in any given semiconductor package, all the components included in the package are “coupled” to one another indirectly.
Therefore, the Examiner maintains that Kuraishi anticipates the claimed invention in Claim 1.

Claim 2
Appellant argues (Brief page 9, para 2 and page 10 para 1) that Kuraishi fails to teach or suggest, “wherein each of the first and second pads includes a recessed portion and a non-recessed portion”, as required by Claim 2”. More specifically, Appellant argues “Moreover, outer leads 20 have no “recessed” portions. Only a combination of an outer lead 20 with an inner lead 18 be determined to have a “recessed” portion. While Examiner determines that a combination of 20/18 = “a first row of leads”, Examiner determines that only 20 = “a second row of leads” (OA dated 06/16/2021, p. 3, lines 15-18”. As such, “second row of leads 20” could have no “recessed portion”. Only a considering a combined outer lead 20 and an inner lead 18 is 
In response, the Examiner traverses the arguments and as noted in page 7 of this Examiner’s answer (claim 1 response to arguments), the limitation “pad” in semiconductor arts is interpreted broadly per MPEP 2111 and 2111.01 to mean “a metal structure enabling electrical contact”. Thus, the portion marked by a square in the Examiner’s mark-up above is being used to read on the limitation “pad”. Hence, one of ordinary skilled in the art would choose the square area as noted in the mark-up to read on the limitation “pad”. 
Examiner further notes that the Office action mailed 6/16/2021 in page 3 second para – under the “Note applicable to all claims being rejected in this Office action” recites that “For further clarification: Examiner specifically notes that in the Examiner's mark-up for Claim 1, the metal structure (a part of 20 and 18) shown within the square is being used to read on the first pad (on the left side of Fig 9B) and second pad (right side of Fig 9B) and not the intersection of 20 and 18. The metal structures 20 as shown below in the mark-up that is exposed are being used to read on the limitation “first row of leads” on the left and “second row of leads” on the right side of Fig 9B”. The “20 = “a second row of leads” (OA dated 06/16/2021, p. 3, lines 15-18” is a typographical error. As shown in the mark-up for Claim 1’s response above and the note above, It is obvious that the second pad comprises the portion 18/20 included in the square part of the mark-up.  One of ordinary skilled in the art would readily recognize that the first pad as claimed is taught by square portion (18/20) on the left side of Fig 9B of Kuraishi and the 

Claim 3
Appellant argues (Brief page 10, para 2) that ‘Claim 3 further defines the semiconductor package of claim 1, wherein the first and second pads are not exposed to the exterior of the semiconductor package. Claim 3 depends from Claim 1 and is allowable for the same reasons set forth above in support of the patentability of Claim 1. Moreover, Examiner points to reference number 20 as “not exposed to the exterior of the semiconductor package” (OA dated 06/16/2021 p. 4, lines 4- 6). FIG. 9B, however, clearly shows that outer lead 20 extends outside of whatever could be considered the semiconductor “package”. As such, any combined “lead” or “pad” 20/18” extends outside of whatever could be considered the semiconductor “package”.’ 
In response, the Examiner traverses the arguments and as noted in page 7 of this Examiner’s answer (claim 1 response to arguments), the limitation “pad” in semiconductor arts is interpreted broadly per MPEP 2111 and 2111.01 to mean “a metal structure enabling electrical contact”. Thus, the portion marked by a square (18/20) in the Examiner’s mark-up above is being used to read on the limitation “first pad” and “second pad”. The pads 18/20 indicated by the square portion in the mark-up above are covered by the resin 27/22 and thus are not exposed to the exterior of the semiconductor package.

Claim 4
Appellant argues (Brief page 10, para 3) “Claim 4 further defines the semiconductor package of claim 1, wherein the heat- generating device is exposed to a bottom surface of the semiconductor package. Claim 4 depends from Claim 1 and is allowable for the same reasons set forth above in support of the patentability of Claim 1.”
In response, the examiner disagrees for the same reasons as discussed above.

Claim 5
Appellant argues (Brief page 10, para 4) “Claim 5 further defines the semiconductor package of claim 4, wherein a surface of the heat-generating device is flush with the bottom surface of the semiconductor package. Claim 5 depends from Claim 4 and is allowable for the same reasons set forth above in support of the patentability of Claim 4.”
In response, the examiner disagrees for the same reasons as discussed above.

Claim 6
Appellant argues (Brief page 11, para 2) that “ Figs 9A-9D are the only figures in Kuraishi that show any surface of semiconductor chip 24 having a surface exposed outside of the package. In the case of Figs. 9A-9D it is the bottom surface of whatever could be considered a semiconductor package. There is no embodiment or teaching in Figs. 9A-9D or any other figures or teaching in the specification of an embodiment where semiconductor chip 24 is exposed to a top surface of the whatever could be considered a semiconductor package in Kuraishi. As such, Kuraishi fails to teach 
Appellant further argues (Brief page 11, para 3; page 12 first para) that “ Examiner’s determination as no matter how one orients the package of Figs. 9A-9D, the exposed portion of semiconductor device 24 is always exposed in the direction of the shaped leads. Thus, the exposed portion of semiconductor device 24 will always be facing the board to which leads 20 are soldered or otherwise attached.”
In response, the Office respectfully disagrees and notes that the claim does not specifically claim an orientation of the package or the final device in the design (including the PCB that the claimed semiconductor package may be attached to) so one of ordinary skilled in the art would understand that the final orientation/configuration in the design could be arranged in several directions (facing the top, bottom, left or right). Thus, one of ordinary skilled in the art would find it obvious that the PCB can be placed upside down so that the heat generating device is exposed to a top surface of the semiconductor package as taught by Fig 9B of Kuraishi. Additionally, the claim does not specify additional structural aspects or reference surfaces to define a top or a bottom surface of the semiconductor package and hence, Kuraishi discloses all limitations of Claim 6.

Claim 7
Appellant argues (Brief page 12, para 2) “Claim 7 further defines the semiconductor package of claim 6, wherein a surface of the heat-generating device is flush with the top surface of the semiconductor package. Claim 7 depends from Claim 6 
In response, the examiner disagrees for the same reasons as discussed above.

Claim 9
Appellant argues (Brief page 12, para 3) “Claim 9 further defines the semiconductor package of claim 1, wherein each of the first and second pads has a substantially uniform thickness. Claim 9 depends from Claim 1 and is allowable for the same reasons set forth above in support of the patentability of Claim 1.”
In response, the examiner disagrees for the same reasons as discussed above. Examiner notes that the claim does not specify that the thickness is uniform in the entirety of the first and second pads or the location where the thickness is being measured and hence Kuraishi discloses the above mentioned limitation that the first and second pads are substantially uniform in thickness.

Claim 10
Appellant argues (Brief page 13, para 1) “Kuraishi, however, does not support Examiner’s determination as Kuraishi uses the term “pad” 25 times in the entire patent. Each occurrence of the term “pad” is associated with “bond-pad”. No association of the term “pad” in Kuraishi is made to lead 18 and/or lead 20 and/or a combination of leads 18 & 20. But even if, arguendo, one could argue that Examiner’s identification of a portion of 20 as shown in mark-up for claim 1 above, which shows an Examiner combination of inner lead 18 & a portion of outer lead 20)20/18 on the left of Examiner’s 
Additionally, Appellant refers to Claim 1 instead of Claim 10 (typographical error) in the arguments above.
In response, the Examiner respectfully disagrees. Relevant figures of Kuraishi are annotated for convenience below.

    PNG
    media_image4.png
    208
    734
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    318
    745
    media_image5.png
    Greyscale


Thus, even though, Kuraishi does not use the term “pad” to describe inner leads 18 and a portion of 20 (indicated by the square area shown in mark-up), one of ordinary skilled in the art would understand that the portion of the lead structure 18/20 shown in the mark-up enables electrical contact and thus is a pad. Examiner points out that the instant invention in Fig 6A and 6B discloses a single piece metal structure that has leads 400 and pads 612/614 with recessed portions 621/623 which is recited by Fog 9D which discloses a single piece contact structure with a lead 20 and pad area 20/18 showing a recessed portion 18.

Furthermore, the claim does not recite a “direct coupling” or direct/physical contact between the first/second rows of leads and the first/second pads. Thus, Kuraishi discloses that the first/second rows of leads (20 on the left side of Fig 9B and 20 on the right side of Fig 9B) are coupled (indirectly, thermally, mechanically) to the first/second pads (18/20: see mark-up that illustrates inner leads 18 and a portion of 20 indicated by the square area). To further clarify, Examiner points to a top view of a semiconductor package as shown by Kuraishi in Fig 2. As seen from this top view, it can be construed by one of ordinary skilled in the art that the rows of leads on the left side of the package are “indirectly coupled” to the first pad (18/20: shown in the bottom left corner of Fig 2) and the rows of leads on the right side of the package are “indirectly coupled” to the second pad (18/20: shown in the bottom right corner of Fig 2) One of ordinary skilled in the art would readily recognize that in any given semiconductor package, all the components included in the package are “coupled” to one another directly and indirectly.
	Appellant argues (Brief page 13, para 2, page 14 para 1) that Kuraishi fails to teach or suggest, “Moreover, Examiner determines that, “20 on the right side” (of Kuraishi) = “a second pad coupled to the second row of leads, the first and second pads separated by a gap” (Claim 1) (OA dated 06/16/2021, p. 4, lines 3-4). Kuraishi, however, does not support Examiner’s determination as Kuraishi uses the term “pad” 25 
Examiner notes that the limitation “pad” in semiconductor arts is interpreted broadly per MPEP 2111 and 2111.01 to mean “a conductor/metal structure enabling electrical contact”. Thus, the portion marked by a square in the Examiner’s mark-up above is being used to read on the limitation “pad”. Similarly, the limitation “lead” is being interpreted broadly per MPEP 2111 and 2111.01 to mean “a conductive structure that enables electrical contact”. Additionally, the claim does not recite thickness or other structural aspects of the “pad” and any structural differences between pads and leads. Hence, one of ordinary skilled in the art would choose the square area of the metal structure 20/18 as noted in the mark-up to read on the limitation “pad” and the portion 20 marked above as a “lead”. It is common knowledge in semiconductor arts that “pad” is a term used for a structure that enables electrical contact and could be of many shapes and sizes. Claim also does not specify if both the “lead” and “pad” are formed 
Thus, even though, Kuraishi does not use the term “pad” to describe inner leads 18 and a portion of 20 (indicated by the square area shown in mark-up), one of ordinary skilled in the art would understand that the portion of the lead structure 18/20 shown in the mark-up enables electrical contact and thus is a pad. Examiner points out that the instant invention in Fig 6A and 6B discloses a single piece metal structure that has leads 400 and pads 612/614 with recessed portions 621/623 which is recited by Fig 9D which discloses a single piece contact structure with a lead 20 and pad area 20/18 showing a recessed portion 18. 
Additionally, in response to argument of “Moreover, no portion of outer lead portion 20 touches die 24 in Fig. 9B”, Examiner notes that Claim 10 does not require that the outer lead to touch the heat-generating device. As seen from response to arguments for claim 1, it is further noted that the limitation “coupled” is being interpreted broadly and thus each part of the package is coupled either directly or indirectly to one another. Coupling can also be physical (direct) coupling, electrical coupling, mechanical (indirect coupling) and indirect coupling. In conclusion claim 10 is anticipated by Kuraishi Fig 9B.
Appellant argues (Brief page 15, para 3) that “There is no teaching or suggestion that any part of outer lead portion can be considered a part of an inner lead 18. When Examiner combines an outer lead portion 20 with an inner lead portion 18, the 
Examiner notes that the limitation “pad” in semiconductor arts is interpreted broadly per MPEP 2111 and 2111.01 to mean “a conductor/metal structure enabling electrical contact”. Thus, the portion marked by a square in the Examiner’s mark-up above is being used to read on the limitation “pad”. Similarly, the limitation “lead” is being interpreted broadly per MPEP 2111 and 2111.01 to mean “a conductive structure that enables electrical contact”. Additionally, the claim does not recite thickness or other structural aspects of the “pad” and any structural differences between pads and leads. Hence, one of ordinary skilled in the art would choose the square area of the metal structure 20/18 as noted in the mark-up to read on the limitation “pad” and the portion 20 marked above as a “lead”. It is common knowledge in semiconductor arts that “pad” is a term used for a structure that enables electrical contact and could be of many shapes and sizes. Claim also does not specify if both the “lead” and “pad” are formed from a single piece of metal or belong to separate pieces of metal that are joined for enabling the electrical contact. With no other structural aspects for pad and lead being claimed, one of ordinary skilled in the art would find it obvious to selectively “pick and choose” areas of a metal structure to read on “lead” and “pad” as required by the claim.

One of ordinary skilled in the art would readily recognize that the first pad as claimed is taught by square portion (18/20) on the left side of Fig 9B of Kuraishi and the second pad as claimed is taught by square portion (18/20) on the right side of Fig 9B of Kuraishi. 
As seen from response to arguments for claims 1 and 2, it is further noted that the limitation “coupled” is being interpreted broadly and thus each part of the package is coupled either directly or indirectly to one another. Coupling can also be physical (direct) coupling, electrical coupling, mechanical (indirect coupling) and indirect coupling. In conclusion claim 10 is anticipated by Kuraishi Fig 9B.

Claim 11
Appellant argues (Brief page 15, para 3) that “Claim 11 further defines the semiconductor package of claim 10, wherein the first non-recessed portion has a thickness that is approximately twice that of the first recessed portion. Claim 11 
In response, the examiner disagrees for the same reasons as discussed above.

Claim 12
Appellant argues (Brief page 15, para 4) that “Claim 12 further defines the semiconductor package of claim 10, wherein the first and second pads are not exposed to the exterior of the semiconductor package. Claim 12 depends from Claim 10 and is allowable for the same reasons set forth above in support of the patentability of Claim 10.”
In response, the examiner disagrees for the same reasons as discussed above.

Claim 13
Appellant argues (Brief page 16, para 2) that “Claim 13 further defines the semiconductor package of claim 10, wherein the heat- generating device is exposed to a bottom surface of the semiconductor package. Claim 13 depends from Claim 10 and is allowable for the same reasons set forth above in support of the patentability of Claim 10.”
In response, the examiner disagrees for the same reasons as discussed above.

Claim 14
Appellant argues (Brief page 16, para 3) that “Claim 14 further defines the semiconductor package of claim 13, wherein the heat- generating device faces the first 
In response, the examiner disagrees for the same reasons as discussed above.

Claim 15
Appellant argues (Brief page 17, para 2) that “wherein the heat-generating device is exposed to a top surface of the semiconductor package”, as required by Claim 15. Appellant further argues that “Examiner’s determination as no matter how one orients the package of Figs. 9A-9D, the exposed portion of semiconductor device 24 is always exposed in the direction of the shaped leads. Thus, the exposed portion of semiconductor device 24 will always be facing the board to which leads 20 are soldered or otherwise attached.”
In response, the Office respectfully disagrees and notes that the claim does not specifically claim an orientation of the package or the final device in the design (including the PCB that the claimed semiconductor package may be attached to) so one of ordinary skilled in the art would understand that the final orientation/configuration in the design could be arranged in several directions (facing the top, bottom, left or right). Thus, one of ordinary skilled in the art would find it obvious that the PCB can be placed upside down so that the heat generating device is exposed to a top surface of the semiconductor package as taught by Fig 9B of Kuraishi. Additionally, the claim does not specify additional structural aspects/reference to define a top or a bottom surface of the semiconductor package and hence, Kuraishi discloses all limitations of Claim 15.

Claim 16
Appellant argues (Brief page 17, para 3) that “Claim 16 further defines the semiconductor package of claim 15, wherein the heat- generating device faces the first and second recessed portions. Claim 16 depends from Claim 15 and is allowable for the same reasons set forth above in support of the patentability of Claim 15.”
In response, the examiner disagrees for the same reasons as discussed above.

Claim 18
Appellant argues (Brief page 18, para 1) that “Kuraishi, however, does not support Examiner’s determination as Kuraishi uses the term “pad” 25 times in the entire patent. Each occurrence of the term “pad” is associated with “bond-pad”. No association of the term “pad” in Kuraishi is made to lead 18 and/or lead 20 and/or a combination of inner lead 18 & outer lead 20. But even if, arguendo, one could argue that Examiner’s identification of a portion of 20 as shown in mark-up of Fig. 9B for claim 1 above, which shows an Examiner combination of inner lead 18 & a portion of outer lead 20)20/18 on the left of Examiner’s annotated Fig. 9B (OA dated 06/16/2021, mid-page) is a pad, it is an individual pad 20/18 that is not coupled to any other individual pad 20/18. As Examiner determines that a portion of outer lead 20 is part of pad 20/18, it is not possible that outer lead 20 or “pad” 20/18 is
“coupled to” outer lead 20 as it is already part of outer lead 20. As such, Kuraishi fails to teach or suggest, “fabricating a lead frame including first and second leads, a first pad coupled to the first lead and a second pad coupled to the second lead, the first and second pads separated by a gap”. 

Thus, even though, Kuraishi does not use the term “pad” to describe inner leads 18 and a portion of 20 (indicated by the square area shown in mark-up), one of ordinary skilled in the art would understand that the portion of the lead structure 18/20 shown in the mark-up enables electrical contact and thus is a pad. Similarly, the portion 20 of the conductive structure illustrated in the Examiner’s mark-up for claim 18 would be understood to be a lead by one of ordinary skilled in the art since it provides electrical contact for reasons noted above. 
In response to the argument “it is not possible that outer lead 20 or “pad” 20/18 is “coupled to” outer lead 20 as it is already part of outer lead 20”, Examiner respectfully disagrees. As shown in the mark-up above, the lead (interpreted broadly per MPEP 

Claim 19
Appellant argues (Brief page 18, para 2) that “Claim 19 further defines the method of claim 18, further comprising coupling a heat sink to a surface of the heat-generating device exposed to the exterior of the housing. Appellants note that no reasons for rejecting Claim 19 under 35 U.S.C. 102(a)(1) have been set forth by Examiner. As such, Examiner has failed to set forth a prima facie case for rejecting Claim 19 under 35 U.S.C. 102(a)(1). Accordingly, the 35 U.S.C. 102(a)(1) rejection of Claim 19 is improper and must be reversed.”.
In response, the examiner points to response to arguments for claim 19 in pages 19 and 20 of this Examiner’s answer. Claim 19 has been rejected under 35 U.S.C § 103 over Kuraishi in view of Kuraishi10 but not anticipated by Kuraishi alone.

Claim 20
Appellant argues (Brief page 19, para 2 and 4) that “Claim 20 further defines the method of claim 18, further comprising coupling a surface of the heat-generating 
Additionally, it is argued in page 19 para 4 that “Kuraishi above teaches that an object of the invention is “so that a semiconductor device product using such a lead frame can easily be mounted on a printed circuit board”. Nothing further regarding this object is disclosed in Kuraishi. Kuraishi never teaches or suggests that an exposed surface of semiconductor chip 24 touches anything but air. The exposed surface of semiconductor 24 is shown at a much higher elevation that the mounting surface of outer leads 20. Kuraishi does not teach or suggest any intervening structure to make up the distance between the two different levels. Moreover, Kuraishi does not teach or suggest any connection of the exposed surface of semiconductor chip 24 to a PCB or any other surface. As such, Kuraishi fails to teach or suggest, is “so that a semiconductor device product using such a lead frame can easily be mounted on a printed circuit board”, as required by Claim 20.”
In response, the examiner disagrees and notes that the claim requires that the surface of the heat generating device exposed to the exterior of the housing is coupled to a metal trace on a PCB. It is notes that the claim specifically does not require a direct coupling i.e since the semiconductor device is mounted on a PCB as taught by Kuraishi in (Col 2 lines 1-5), it is coupled (indirectly). Thus, all limitations of claim 20 are met by 

Claim 21
Appellant argues (Brief page 20, para 1) that “Claim 21 further defines the method of claim 18, wherein the first and second pads are not exposed to the exterior of the housing. Claim 21 depends from Claim 18 and is allowable for the same reasons set forth above in support of the patentability of Claim 18.”
In response, the examiner disagrees for the same reasons as discussed above.

Claim 22
Appellant argues (Brief page 20, para 2) that “Claim 22 further defines the method of claim 18, wherein a surface of the heat- generating device is flush with a top surface of the housing. Claim 22 depends from Claim 18 and is allowable for the same reasons set forth above in support of the patentability of Claim 18”.
In response, the examiner disagrees for the same reasons as discussed above.

Claim 23
Appellant argues (Brief page 20, para 3) that “Claim 23 further defines the method of claim 22, wherein each of the first and second pads includes a recessed portion, the recessed portions facing the heat-generating device. Claim 23 depends from Claim 22 and is allowable for the same reasons set forth above in support of the patentability of Claim 22.”


Claim 24
Appellant argues (Brief page 20, para 4) that “Claim 24 further defines the method of claim 18, wherein a surface of the heat- generating device is flush with a bottom surface of the housing. Claim 24 depends from Claim 18 and is allowable for the same reasons set forth above in support of the patentability of Claim 18.”
In response, the examiner disagrees for the same reasons as discussed above.

Claim 25
Appellant argues (Brief page 20, para 5) that “Claim 25 further defines the method of claim 24, wherein each of the first and second pads includes a recessed portion, the recessed portions facing the heat-generating device. Claim 25 depends from Claim 24 and is allowable for the same reasons set forth above in support of the patentability of Claim 24.”
In response, the examiner disagrees for the same reasons as discussed above.

35 U.S.C § 103 rejections:
Claims 8 and 17
Appellant argues (Brief page 22, para 2-4) that “Claim 8 further defines the semiconductor package of claim 1, wherein the heat- generating device comprises a shunt resistor. Claim 8 depends from Claim 1 and is allowable for the same reasons set forth above in support of the patentability of Claim 1.”

“Examiner admits that Kuraishi does not teach or suggest, “wherein the heat- generating device is a shunt resistor’ (OA dated 06/16/2021 p. 9, lines 21-22). Examiner, however, relies upon Fukase for this teaching (OA dated 06/16/2021 p. 10, lines 1-2). But even if, arguendo, Fukase teaches what is suggested by Examiner, Fukase fails to teach or suggest the previously identified deficiencies of Kuraishi as applied to claims 1 & 10, the claims from which Claims 8 & 17 depend, respectively. As such, any combination of Kuraishi & Fukase yet fails to teach or suggest, “wherein the heat-generating device comprises a@ shunt resistor’, as required by Claims 8 & 17. Accordingly, the 35 U.S.C. 103 rejection of Claims 8 & 17 is improper and must be reversed.”
In response, the examiner disagrees for the same reasons as discussed above. Since Kuraishi does not specify the type of semiconductor chip (heat-generating device as claimed), the reference of Fukase is being brought in to teach that the semiconductor chip of Kuraishi can be a shunt resistor. One of ordinary skilled in the art would find it obvious that semiconductor chips require to be connected to other devices/chips/boards and also require to be protected via mold/resin compounds and thus, the combination of Kuraishi and Fukase teaches all limitations of Claims 8 and 17.  


Claim 19
Appellant argues (Brief page 25, para 1-2) that “Claim 19 further defines the method of claim 18, further comprising coupling a heat sink to a surface of the heat-generating device exposed to the exterior of the housing. Examiner admits that Kuraishi fails to teach or suggest the above limitation (OA dated 06/16/2021 p. 10, lines 18-19). Examiner, however, relies upon Kuraishil0 (same reference) for this teaching (OA dated 06/16/2021 p. 10, lines 20-22). Kuraishil10, however, does not support Examiner’s determination as the apparatus of Fig. 10 is more similar to the apparatus of Fig. 8 rather than Fig. 10 as semiconductor chip 24 in Fig. 10 is wire bonded via wire bonds 18b from a top surface to leads 18. There is no instance in Fig. 10 where any surface of semiconductor chip 24 in Fig. 10 is exposed outside of the apparatus. Without metal plate 10 replacing base film 10, semiconductor chip 24 is completely unsupported on its bottom side and it is not clear how wire bonding would have been accomplished since it must occur prior to resin 27 being applied. As such, Kuraishil0, alone or in combination with Kuraishi, yet fails to teach or suggest, “coupling a heat sink to a surface of the heat- generating device exposed to the exterior of the housing’, as further required by Claim 19.”
In response, the examiner disagrees and notes that as shown in the Final rejection Office action, the surface of the semiconductor chip 24 facing the bottom of the page is exposed to the exterior of the housing. Since Fig 9B of Kuraishi does not disclose a heat sink attached to a surface of the semiconductor chip that is exposed to the exterior, Kuraishis’s Fig 10 is being brought in to teach this limitation. The heat sink as shown in Fig 10 of Kuraishi can be attached to the surface of the semiconductor chip 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NISHATH YASMEEN/Primary Examiner, Art Unit 2811                                                                                                                                                                                                        
Conferees:
Lynne Gurley
/LYNNE A GURLEY/Supervisory Patent Examiner, Art Unit 2811                                                                                                                                                                                                        
David Martin
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires